Citation Nr: 1337550	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  12-32 557	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for adjustment disorder with depressed mood.

2.  Entitlement to an evaluation in excess of 50 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from January 1988 to May 1988 and from  September 1990 to May 1991.  He had service in the New Jersey National Guard from October 1987 to October 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

In October 2013, prior to the promulgation of a decision in the appeal, the Board received notifications from the appellant and his authorized representative that a withdrawal was requested with regard to the issues on appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant and his authorized representative, on the issue of entitlement to an evaluation in excess of 50 percent for adjustment disorder with depressed mood, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal by the appellant and his authorized representative, on the issue of entitlement to an evaluation in excess of 50 percent for migraine headaches, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In October 2013, the Veteran's authorized representative sent a letter notifying the Board of the Veteran's request to have his appeal "withdrawn in its entirety."  Attached was the Veteran's statement withdrawing his entire appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals, and they are dismissed.


ORDER

The appeal as to entitlement to an evaluation in excess of 50 percent for adjustment disorder with depressed mood is dismissed.

The appeal as to entitlement to an evaluation in excess of 50 percent for migraine headaches is dismissed.




		
M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


